internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 2-plr-112526-99 date date x a b_trust date date date date date year year year year dear this letter responds to a date ruling_request and subsequent correspondence submitted on behalf of x by its authorized representative concerning relief under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on date and elected to be an s_corporation under sec_1362 of the code effective for year on date of year a the chairman of x created trust for the benefit of b a timely qualified_subchapter_s_trust qsst election was filed for trust on date of year a transferred to trust shares of x stock on date of year a transferred another share of x stock to trust the x stock and cash are the only assets trust has ever held b reported a pro_rata share of x’s tax items for year year and year trust did not have any trust accounting_income in year and therefore the trustee did not distribute any income to b for year trust had trust accounting_income for year but the trustee only distributed a portion of such income to b the trustee distributed to b all of trust’s trust accounting_income for year during a review of the affairs of x and x’s principal shareholders by x’s new counsel it was discovered in late year that trust had not distributed all of its income for year upon further investigation it was discovered that the trustee was not advised nor aware of the qsst income distribution requirement thereafter the trustee made distributions to b of all of trust’s year income and earnings thereon that had not been distributed in addition all of trust’s year income was distributed to b on or before date of year on date trust filed an election to be treated as an electing_small_business_trust esbt effective for its taxable_year under notice_97_12 1997_1_cb_385 the shareholders of x represent that they were not aware that the failure to timely distribute all of trust’s income each year could terminate x’s s_corporation_election in addition the shareholders represent that the termination was not for purposes of tax_avoidance or any type of retroactive tax planning x and its shareholders also represent that they have filed their respective tax returns consistent with the treatment of x as an s_corporation further x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 of the code defines the term small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 of the code provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 of the code provides that in the case of a qualified_subchapter_s_trust with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust consisting of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 of the code defines a qualified_subchapter_s_trust as a_trust all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states sec_1361 of the code provides that if any qualified_subchapter_s_trust ceases to meet any requirements of sec_1361 but continues to meet the requirements of sec_1361 the provisions of sec_1361 shall not apply to such trust as of the first day of the first taxable_year beginning after the first taxable_year for which it failed to meet the requirements of sec_1361 sec_1362 of the code provides in part that if an election under sec_1362 by any corporation was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation will be treated as an s_corporation during the period specified by the secretary based solely on the facts and representations submitted we conclude that x terminated its election to be an s_corporation on the first day of its year taxable_year as a result of the trustee’s failure to distribute all of the trust accounting_income to b for the year taxable_year we also hold that the termination was inadvertent within the meaning of sec_1362 of the code we further hold that under the provisions of sec_1362 of the code x will be treated as continuing to be an s_corporation from the first day of its year taxable_year to date of year and thereafter provided that x’s s_corporation_election was valid and provided that the election was not otherwise terminated under sec_1362 if x or its shareholders fail to treat x as described above this ruling will be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code specifically we express no opinion concerning the qualification of trust as an esbt and the validity of the esbt election this ruling is directed to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file a copy of this letter is being sent to x’s authorized representative sincerely j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of letter copy for sec_6110 purposes
